The information filed in the county court of Seminole county charges Helen Thomas with the unlawful possession of intoxicating liquor, with the unlawful and willful intent to barter, sell, give away, or otherwise dispose of the same, in violation of the prohibitory laws. All the other pleadings in this case charge the defendant as being Helen Thompson. When the defendant was called on to plead, she pleaded in the name of Helen Thompson, and there is nothing in the record to show why she was informed against as Helen Thomas, or why the record fails to show that her true and correct name was Helen Thompson. She was tried and convicted in the name of Helen Thompson, and sentenced to pay a fine of $250, and to imprisonment in the county jail for 90 days. An appeal was filed in this court February 5, 1926.
Under the rules of this court, where an appeal is not supported by brief, and no appearance is made for the plaintiff in error, it is assumed that the appeal has been abandoned or is without merit.
We have carefully examined the record, and find that the information sufficiently charges the offense; that the evidence supports the charge; that the instructions of the court were reasonably fair to the defendant. That there are many minor errors committed by the court in the introduction of the testimony, but, in view of the fact that the appeal has not been followed *Page 293 
up, we do not deem them sufficient to justify this court in reversing the case.
The judgment is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.